DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 2/23/2021, in which claims 2, 3, 5 and 13-28 were cancelled, claims 1, 4 and 6-8 were amended, and claims 29-31 were newly added.  Claims 1, 4, 6-12 and 29-31 are pending.

Election/Restrictions
Applicant’s election of Group I and the species MS2 by cancellation of all other subject matter in the reply filed on 2/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1, 4, 6-12 and 29-31 are under consideration.

Information Disclosure Statement
Receipt of information disclosure statements, filed on 2/28/2020, 1/28/2021, 3/11/2021 and 3/15/2021, is acknowledged.  The signed and initialed PTO 1449s have been mailed with this action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract of the disclosure is objected to because it contains legal phraseology such as “said synthetic two-part aptamer-containing guide RNAs.”  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
1.  The term “(ii)” is duplicated at line 7.  It would be remedial to amend “(ii) (ii) a second sequence region” to recite “(ii) a second sequence region.”  
2.  In the phrase “at least one hairpin-forming MS2 sequence located in one or more of (i) the 5’ tetraloop sequence region, (iii) the at least one internal stem-loop structure, and/or the 3’ sequence region” the Roman numerals are not numbered consecutively.  It would be remedial to replace the phrase “at least one hairpin-forming MS2 sequence located in one or more of (i) the 5’ tetraloop sequence region, (iii) the at least one internal stem-loop structure, and/or the 3’ sequence region” with the phrase “at least one hairpin-forming MS2 sequence located in one or more of the 5’ tetraloop sequence region, the at least one internal stem-loop structure, and/or the 3’ sequence region.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 1 and recites, “wherein the crRNA further comprises a sequence that is capable of base pairing with at least a portion of the tetraloop extension sequence.”  Claim 1 states, “the crRNA comprises, from 5’ to 3’, (i) a first sequence regions that is complementary to a target sequence in chromosomal DNA; and (ii) (ii) a second sequence region that is capable of base pairing with a portion of the tracrRNA; the tracrRNA comprises, from 5’ to 3’, (i) a 5’ tetraloop sequence region; (ii) a tetraloop extension sequence region capable of base pairing with the second sequence region.”  Thus, the independent claim requires the crRNA to comprise a sequence that is capable of base pairing with the tetraloop extension sequence region.  Accordingly, claim 7 does not add a further limitation to claim 1 even though it recites “further comprises.”  The feature recited in claim 7 must be present in claim 1 for “a tetraloop extension sequence region capable of base pairing with the second sequence region” of the crRNA.  

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites, “A nucleic acid encoding the tracrRNA of claim 1.”  The claim fails to include all the limitations of claim 1, because claim 1 is directed to a two-part guide RNA comprising a crRNA and a tracrRNA.  Claim 10 only includes the tracrRNA of claim 1 without the other elements.  Furthermore, the independent claim is drawn to a guide RNA.  The nucleic acid encoding the guide RNA may be DNA.  Thus, the nucleic acid of claim 10 may no longer include the RNA sequence of claim 1.  The RNA may be substituted with DNA, which is improper for a dependent claim.  Claims 11 and 12 depend from claim 10 and are rejected for the same reasons.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-12 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (WO 2015/089486 A2; see the entire reference).  
	Regarding claims 1, 4, 6, 7, Zhang et al teach a synthetic guide RNA (sgRNA) composed of two parts: a crRNA and tracrRNA-derived sequences (e.g., paragraph [00705]).  Zhang et al teach that the crRNA sequence is composed of the following from 5’ to 3’: a guide (20-nt), a repeat (12-nt) region, and a TGCTG extension (e.g., paragraphs [00705] and [00747]-[00750]).  The guide region is complementary to a target sequence in chromosomal DNA (e.g., paragraph [00747]; Fig. 33A).  Zhang et al teach that the tracrRNA sequence is composed of the following from 5’ to 3’: an artificial tetraloop that connects the crRNA and tracrRNA sequences, a tetraloop extension sequence of CAGCA, which base pairs with the TGCTG extension of the crRNA, an anti-repeat (14-nt), three tracrRNA stem loops and a 3’ sequence (e.g., paragraphs [00705] and [00747]-[00750]; Fig. 33A).  Zhang et al teach the tracrRNA of the synthetic guide further comprises a hairpin-forming MS2 sequence in the 5’ tetraloop sequence region, and stem loop 2 (e.g., paragraph [00750]).
Claims 8, 9 and 29-31 are product-by-process claims and therefore read on synthetic two-part guide RNA produced by any means that would provide a synthetic two-part guide RNA having the same structural characteristics as the guide RNA produced by the process recited in the claims (see MPEP § 2113).  With regard to the structure implied by the process steps recited in the claim, the originally filed specification does not identify any structural differences 
Regarding claims 10 and 12, Zhang et al teach a recombinant expression vector encoding the synthetic two-part guide RNA, which comprises the tracrRNA portion (e.g., paragraphs [0053]-[0055]).
Regarding claim 11, Zhang et al teach the recombinant expression vector, where the nucleic acid encoding the guide RNA is operably linked to a regulatory element for in vitro transcription of the guide RNA, such as a T7 promoter, which is recognized by phage T7 polymerase. (e.g., paragraphs [0053], [00324] and [00431]).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699